 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1473 
In the House of Representatives, U. S.,

September 15, 2010
 
RESOLUTION 
Supporting backcountry airstrips and recreational aviation. 
 
 
Whereas recreational aviation represents a significant portion of the Nation’s aviation activity;  
Whereas recreational aviators utilize backcountry airstrips as access points for a variety of activities;  
Whereas backcountry airstrips provide multiple benefits to the general public, including search and rescue, fire management, research, disaster relief, and wildlife management benefits;  
Whereas recreational aviation helps State economies by providing efficient access to recreational activities for visitors;  
Whereas backcountry airstrips serve as emergency landing sites for aircraft in the event of mechanical problems or inclement weather; and  
Whereas backcountry airstrips provide for dispersed recreational activity and act as internal trailheads within backcountry areas: Now, therefore, be it  
 
That the House of Representatives recognizes the value of recreational aviation and backcountry airstrips located on the Nation’s public lands and commends aviators and the various private organizations that maintain these airstrips for public use.  
 
Lorraine C. Miller,Clerk.
